Barnes, J.
(dissenting). The main purpose of a complaint in an action is to advise the defendant of the nature of the cause of action against him. In an action for trespass for cutting timber, where the trespasser reduces the logs to possession and converts the same to his own use, it is entirely appropriate to allege in a complaint in an action brought to recover damages for the trespass that the trespasser has so converted the timber, because under the statute (sec. 4269, Stats. 1898) the plaintiff is entitled to recover the highest market value of the timber cut while in the possession of the trespasser. These allegations relating to conversion which form the basis for the enhanced damages which plaintiff expects to recover might in themselves set forth sufficient facts to constitute a cause of action for conversion. But in an action for conversion the allegations of wrongful entry and of wrongful cutting are entirely inappropriate. A defendant is entitled to know whether he is being charged with a trespass ón real estate or with a conversion of personal property. The complaint in the action before us could not be made the subject of a motion to make it more definite and certain or to compel the plaintiff to elect as to which of two causes of action he would rely upon, because it contained the necessary averments to constitute a cause of action in trespass with no unnecessary or redundant allegations in reference to such a cause. The original complaint, the first amended complaint, and the proposed amendments to the first amended complaint, all clearly stated a cause of action in trespass. The pleader intended to set forth such a cause, not only because a cause of action in trespass was stated, but because plaintiff claimed *275the benefit of a statute and of decisions of Minnesota applicable to actions for trespass for cutting timber, by -which his damages were enhanced largely beyond the actual injury sustained. The complaint is precisely such a complaint as this court held, in Joseph Dessert L. Co. v. Wadleigh, 103 Wis. 318, 79 N. W. 237, stated a cause of action in trespass and did not state a cause of action fox conversion, and it is just such a complaint as the court again held, in Grunert v. Brown, 119 Wis. 126, 95 N. W. 959, stated a cause of action in trespass and did not state a cause of action for conversion. Some of the discussion in the Dessert L. Co. Case was not approved in Bieri v. Fonger, 139 Wis. 150, 120 N. W. 862, but the court expressly stated that the criticism indulged in did “not impair the decision of that case but only softens somewhat the logic of the discussion.” See, further, Klipstein v. Raschein, 117 Wis. 248, 94 N. W. 63. So we have at least three comparatively late cases decided in this court passing upon the precise point involved which expressly sustain the view adopted by the trial judge and none to the contrary. It has been suggested that because our courts could not grant relief for a trespass committed on lands in the state .of Minnesota the complaint should have been construed as intending to state a cause of action in conversion. This argument is no more persuasive than a like argument was in Grunert v. Brown, supra, where the plaintiff was remediless in trespass because the right of action was barred by the statute of limitations, whereas the statute had not run on a cause of action for conversion, if one were stated.
The trial court exercised its discretion to refuse to permit an amendment on the trial changing the cause of action from trespass to conversion. At the time the amendment was sought to be made, it appeared from the face of the projjosed amended complaint that the cause of action for conversion was barred by the statute of limitations, although such was not the case when the summons was-served in the trespass *276action. Under these circumstances, under the decisions of this court, it would have been error to permit the amendment. Meinshausen v. A. Gettelman B. Co. 133 Wis. 95, 113 N. W. 408; O'Connor v. C. & N. W. R. Co. 92 Wis. 612, 66 N. W. 795. If this were not so, it would have been an abuse of discretion to deny the amendment. Miller v. Kenosha E. R. Co. 135 Wis. 68, 115 N. W. 355, and cases cited. Sec. 2830, Stats. (1898), permits an amendment only where it does not “change substantially the claim” of a party. As I understand the record, the trial court did not hold that it was without power to grant the amendment. It held that its jurisdiction should not be exercised under the facts before it.
Vinje, J., took no part.